FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2012 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X Sales Performance 3rd Quarter/2012 Net sales revenue up 9.7% Faster organic growth pace: 24 new stores São Paulo, Brazil, October 10, 2012 - Grupo Pão de Açúcar [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] and Viavarejo S.A. [BM&FBOVESPA: VVAR3] announce its sales performance for the 3 rd quarter of 2012. 3Q12 RESULTS OF GRUPO PÃO DE AÇÚCAR (GPA) Gross sales revenue totaled R$ 13.7 billion, up 8.7% in comparison with 3Q11, due mainly to the outstanding performance of the Assaí, Minimercado Extra and Ponto Frio banners. In addition, GPA posted strong sales area expansion in the period. Same-store sales were up 7.1% over the same year-ago period. Gross Same-Store Sales Δ% Gross Sales (R$ billion) Net Sales (R$ billion) 3Q12 9M12 3Q12 Δ% 9M12 Δ% 3Q12 Δ% 9M12 Δ% GPA Food 6.8% 6.9% 7.484 9.5% 22.292 9.3% 6.761 9.8% 20.137 9.6% Food 7.7% 7.3% Non-Food 3.8% 5.7% Viavarejo 7.5% 8.1% 6.182 7.8% 18.546 8.2% 5.394 9.5% 16.203 9.1% Bricks & Mortar 8.2% 7.9% Nova Pontocom 3.3% 9.3% E-Commerce 3.3% 12.6% Total GPA 7.1% 7.4% 13.666 8.7% 40.837 8.8% 12.155 9.7% 36.340 9.4% BUSINESSES PERFORMANCE GPA Food ü Gross sales revenue was up 9.5% over 3Q11. Gross same-store sales were up 6.8%. In real terms (i.e., as deflated by the IPCA consumer index), sales increased 1.5%. ü Among the banners, the highlights were Assaí and Minimercado Extra, whose gross same-store sales were up by 12.6% and 23.6% respectively. ü The Extra Supermercado banner growth outpaced once again the Group’s Food Retail average, reflecting the benefits of the conversion process for banners CompreBem and Sendas, concluded in 3Q11. ü The home & personal care and beverage segments were the main drivers for the 7.7% Food gross same-store sales increase. ü 2H12 faster store opening pace: 15 stores in 3Q12, of which one Pão de Açúcar, three Extra Supermercado, three Extra Hiper and eight Minimercado Extra, adding over 36 thousand m² to the Group’s sales area, up 2.4%. In the first 9 months, GPA Food’s sales area totaled 1,543 thousand m², up 3.2% over year-end 2011. 1 Viavarejo ü Viavarejo’s gross same-store sales were up 7.5% in 3Q12, led by a reduction in the IPI (federal VAT) tax and improved product mix. In real terms, considering deflation in the electronics category and inflation in the furniture and mattress categories in the last 12 months, as announced by the IBGE, real growth was 12.9%. ü On a same-store basis, the sales of bricks-and-mortar stores increased 8.2%, as a result of the improved product assortment and store repositioning, mainly in the Ponto Frio banner. ü In the quarter, 9 Casas Bahia stores were opened in the Northeast and Mid-West regions. ü Nova Pontocom was up 3
